﻿On behalf of the
Liechtenstein Government, I should like to congratulate the
President on his election to preside over the fifty-second
session of the General Assembly. I wish also to express my
thanks and recognition to the Permanent Representative of
Malaysia, Ambassador Razali Ismail, for the dynamic way
in which he conducted the work of the fifty-first session.
Further, I should like to pay tribute to Mr. Kofi Annan, our
new Secretary-General. In the first nine months of his
tenure, and at a particularly decisive time for the United
Nations, he has shown great leadership qualities. I wish to
assure him of our full support and cooperation.
We live in a world that is more interdependent than
ever before. Globalization implies that Governments and
societies can best meet such global challenges as
democracy, the eradication of poverty, the promotion and
protection of human rights, sustainable development,
humanitarian emergencies and refugee problems if they take
action together. International problems require international
solutions, and the world community must work together to
deal with them on the basis of international law, through a
constructive dialogue of the international community as a
whole.
This leads me to our Organization, which is a unique
— indeed, the only — forum for such cooperation, and to
the deep and far-reaching reform proposals which the
Secretary-General, after a first reform package submitted in
March, presented in his report (A/51/950) of 14 July 1997.
Secretary-General Kofi Annan has taken on the challenging
task of reform with the necessary combination of energy
and circumspection. I wish first of all to state that we
welcome the report and will lend our full support to
achieving its objectives. I hope that the reform process will
lead to concrete results before the end of this year. We
share the opinion of those countries that have stressed that
reform must not be a cost-cutting exercise but a matter of
strengthening the role of the Organization as an active and
effective world forum.
We welcome and support the Secretary-General’s
proposal to establish the post of a Deputy Secretary-General
who will have a particular role in ensuring the success of
activities and programmes that cross functional sectors and
Secretariat units. We particularly support the Secretary-
General’s suggestion to fill that post with a qualified
woman. We also welcome the proposal to replace the
Department of Humanitarian Affairs with an Office of the
Emergency Relief Coordinator, and we hope that this
measure will bring about the necessary changes to ensure
a more efficient coordination of United Nations activities
in this very important field.
The Secretary-General has also suggested integrating
human rights into all the principal activities of the United
Nations, and we are fully supportive of this approach
because it reflects the comprehensive and cross-cutting
nature of human rights. We are gratified to see Mrs. Mary
Robinson in her new post as United Nations High
Commissioner for Human Rights. We wish her success in
her challenging tasks and pledge to her our full support.
We are confident that her appointment will give
additional momentum to the promotion and protection of
human rights worldwide and that the consolidation of her
Office with the Centre for Human Rights will provide her
with a solid institutional basis from which to take on her
principal responsibility for United Nations human rights
activities. That will be possible, however, only if the
underfunding of human rights programmes that we have
witnessed for so long finally comes to an end. Human
rights are the legitimate concern of the international
community, and this should be reflected in the
appropriation of sufficient funds from the regular budget.
We also continue to be very concerned about the
precarious overall financial situation of the Organization,
which is obviously linked to the failure of some Member
States to fulfil their obligations regarding the prompt and
full payment of their assessed financial contributions. It
is important to note that the best reform efforts will be
seriously hampered unless the Organization’s finances are
put in order.
Since we last met in New York for the general
debate at the fifty-first session of the General Assembly,
major — indeed, crucial — efforts have been undertaken
to eliminate anti-personnel landmines. This matter has
become a truly global cause, promoted by individuals and
non-governmental organizations worldwide and propelled
by Governments, which have committed themselves to the
Ottawa process to achieve a global ban on landmines.
This is of exemplary value. Liechtenstein remains
committed to the elimination of anti-personnel landmines,
and we therefore wholeheartedly support the results of the
negotiations that were concluded recently at Oslo. We are
particularly pleased that it was possible to agree on a final
text which is simple, with no exceptions, no reservations
and no loopholes. We are of the opinion that only such a
treaty can bring us closer to the goal of the total
elimination of anti-personnel landmines, and I would like
to take this opportunity to thank all those who have made
outstanding efforts in the course of the Ottawa process,
20


particularly the Governments of Canada, Austria, Belgium
and Norway, as well as the International Committee of the
Red Cross.
While the adoption of the treaty will constitute a
milestone in the history of both disarmament and
international humanitarian law, further steps will be needed,
and the participation of as many States as possible in the
meeting which will bring the process back to Ottawa in
December will be a crucial element in those efforts.
Liechtenstein plans to sign the Convention on the
Prohibition of the Use, Stockpiling, Production and Transfer
of Anti-Personnel Mines and on Their Destruction and is
committed to its ratification at the earliest possible date.
The establishment of an international criminal court is
another area in which we have been able to make
significant progress over the past year, and we are
approaching the date of the diplomatic conference at which
the statute of the court will be adopted. We wholeheartedly
support the establishment of the international criminal court,
which will constitute a milestone in the history of
international law, and we continue to believe that that court
has to be strong and independent if it is to make an
effective contribution to the protection of human rights and
the observance of international humanitarian law. It is of
crucial importance that the General Assembly agree at this
session on the precise dates for the diplomatic conference
and that that decision allow for the fullest possible
participation by small States, which have a particular
interest in this matter.
Two years ago, we adopted the Declaration and
Platform of Action at the Fourth World Conference on
Women in Beijing. Initiatives and actions have been taken
towards the implementation of these commitments. The
Liechtenstein Government has since taken a number of
appropriate measures, while a comprehensive package
containing detailed further action is presently being
prepared.
The role of women in preventive diplomacy and in
peacekeeping and the persistent absence of women from
peace negotiations are of particular concern to my
delegation. The more active participation of women in
conflict resolution should be promoted, since women bring
different perspectives and innovative approaches to
preventive diplomacy as well as to peacekeeping. The equal
access and full participation of women in decision-making
at all levels and in power structures, including challenging
assignments, such as serving as special representatives of
the Secretary-General, are also important in the area of
the promotion and maintenance of peace and security.
Special attention should be given to the situation of
women in armed conflicts, including refugee women.
Women are particularly vulnerable to discrimination and
human rights violations, both before they flee and as
refugees. In the Beijing Platform of Action, the need to
provide protection, assistance and training to refugee
women and displaced women is clearly recognized.
Liechtenstein first introduced in 1991 an initiative on
the right of self-determination, the ultimate goal of which
is to enable States facing internal problems — be they
between the central Government and communities or
between communities within States — to cope with these
problems in a peaceful and flexible manner on the basis
of international law and through constructive dialogue.
Ever since, we have consolidated and further developed
our ideas, and we would like to thank all those who have
given us active support in this endeavour.
At the end of October, the Liechtenstein Research
Program in Self-Determination at the Woodrow Wilson
School of Princeton University will continue its series of
conferences devoted to issues of self-government and self-
administration. I would like to renew to all here our
invitation to attend the next conference, which will take
place from 31 October to 1 November. We hope that this
conference will provide a deeper understanding of the
complex issues underlying the concept of self-
determination, which has played such an outstanding role
in the history of our Organization. We hope that this
initiative can be a positive contribution to the future work
of the United Nations.
The capacity of the United Nations to deal with the
challenges of the future, however, will depend on our
decisions on the reform of the Organization, decisions
which we have to take now. Today, I wish to renew
Liechtenstein’s commitment to the principles and
purposes of the United Nations. We are willing to
contribute to the extent possible so that this chance to
renew the United Nations will not pass us by.



